Citation Nr: 0913413	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to compensable rating for erectile 
dysfunction.

4.  Entitlement to an effective date earlier than April 23, 
2003, for the grant of special monthly compensation based on 
the loss of use of creative organ.

5.  Entitlement to an effective date earlier than March 20, 
2007 for the grant of service connection for peripheral 
neuropathy, left lower extremity with calluses, hammertoes 
and equinus deformity, also claimed as bilateral ankle and 
foot condition, secondary to the service-connected diabetes 
mellitus, type II.



6.  Entitlement to an effective date earlier than March 20, 
2007 for the grant of service connection for peripheral 
neuropathy, right lower extremity with calluses, hammertoes 
and equinus deformity, also claimed as bilateral ankle and 
foot condition, secondary to the service-connected diabetes 
mellitus, type II.

7.  Entitlement to an effective date earlier than March 20, 
2007, for the grant of service connection for coronary artery 
disease, secondary to the service-connected diabetes 
mellitus, type II.

8.  Entitlement to a compensable rating for scar of the right 
eyelid.

9.  Entitlement to service connection for glaucoma, secondary 
to the service-connected diabetes mellitus, type II.

10.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, secondary to 
the service-connected diabetes mellitus, type II.

11.  Entitlement to service connection for a bilateral hip 
disability, secondary to the service-connected diabetes 
mellitus, type II.

12.  Entitlement to service connection for a bilateral knee 
disability, secondary to the service-connected diabetes 
mellitus, type II.

13.  Entitlement to service connection for a low back 
disability, secondary to the service-connected diabetes 
mellitus, type II.

14.  Entitlement to service connection for lightheadedness 
with dizziness and loss of balance.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD


F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania.

The Veteran presented testimony at the Philadelphia, 
Pennsylvania RO in March 2007.  A transcript of the hearing 
is associated with the Veteran's claims folder.

In March 2009, the veteran was informed of a Central Office 
hearing scheduled to be held in May 2009.  

The Board notes that in a September 2008 rating decision, the 
RO granted the Veteran a total disability rating based on 
individual unemployability, effective December 8, 2007.  The 
Board also notes that in a November 2008 rating decision, the 
RO granted the Veteran service connection for post-traumatic 
stress disorder (PTSD) and assigned an evaluation of 10 
percent, effective December 13, 2001, and an evaluation of 30 
percent, effective August 22, 2003.


FINDING OF FACT

In a statement received in March 2009, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal on all 
issues.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on all 
issues have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2008).

In a March 2009 statement, the veteran indicated his desire 
to withdraw his appeal for all of the issues on appeal.  
Specifically, he stated that he had decided not to continue 
his appeal because the RO had granted his claims for a total 
disability rating based on unemployability and PTSD in 
September and November 2008 rating decisions, and 
consequently, he had a combined or overall evaluation of 90 
percent.  The veteran also submitted an Appeal Response Form 
with his letter in which he indicated that he had reviewed 
the recent VA decision and that it had satisfied his appeal 
on all issues, and that he was withdrawing his appeal.  See 
March 2009 letter with attached Appeal Response Form.  The 
Board finds that this request qualifies as a valid withdrawal 
of the issues on appeal under 38 C.F.R. § 20.204.  In light 
of the veteran's withdrawal of his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the appeal will be dismissed.



ORDER

The appeal for entitlement to an increased disability rating 
for diabetes mellitus, type II is dismissed.

The appeal for entitlement to an increased disability rating 
for hypertension is dismissed.

The appeal for entitlement to compensable rating for erectile 
dysfunction is dismissed.

The appeal for entitlement to an effective date earlier than 
April 23, 2003, for the grant of special monthly compensation 
based on the loss of use of creative organ is dismissed.

The appeal for entitlement to an effective date earlier than 
March 20, 2007 for the grant of service connection for 
peripheral neuropathy, left lower extremity with calluses, 
hammertoes and equinus deformity, also claimed as bilateral 
ankle and foot condition, secondary to the service-connected 
diabetes mellitus, type II is dismissed.

The appeal for entitlement to an effective date earlier than 
March 20, 2007 for the grant of service connection for 
peripheral neuropathy, right lower extremity with calluses, 
hammertoes and equinus deformity, also claimed as bilateral 
ankle and foot condition, secondary to the service-connected 
diabetes mellitus, type II is dismissed.

The appeal for entitlement to an effective date earlier than 
March 20, 2007, for the grant of service connection for 
coronary artery disease, secondary to the service-connected 
diabetes mellitus, type II is dismissed.

The appeal for entitlement to a compensable rating for scar 
of the right eyelid is dismissed.

The appeal for entitlement to service connection for 
glaucoma, secondary to the service-connected diabetes 
mellitus, type II is dismissed.

The appeal for entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities, 
secondary to the service-connected diabetes mellitus, type II 
is dismissed.

The appeal for entitlement to service connection for a 
bilateral hip disability, secondary to the service-connected 
diabetes mellitus, type II is dismissed.

The appeal for entitlement to service connection for a 
bilateral knee disability, secondary to the service-connected 
diabetes mellitus, type II is dismissed.

The appeal for entitlement to service connection for a low 
back disability, secondary to the service-connected diabetes 
mellitus, type II is dismissed.

The appeal for entitlement to service connection for 
lightheadedness with dizziness and loss of balance is 
dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


